Citation Nr: 0415454	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1955 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The matter was remanded by the Board in March 2003in order 
for the RO to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA).  The matter is now once again before the 
Board for disposition.   


FINDING OF FACT

The veteran does not have a back disability related to 
military service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The 
appellant was informed of this change in the law by an April 
2003 letter from the RO.       

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, the April 2003 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  In addition, 
the April 2003 letter informed him that VA needed to know the 
name of the person, agency, or company who had relevant 
records, the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
conditions treated.             

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the April 2003 RO letter informed the appellant that 
VA's statutory duty to assist included making reasonable 
efforts to help get such things as medical records, 
employment records, or records from other federal agencies.  
He was informed that he must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
decided that it was necessary to make a decision on the 
claim.    

In addition, the supplemental statement of the case (SSOC), 
issued in February 2004, reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  

Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  In 
this regard, it is noted that the veteran stated that early 
records were not available due to the deaths of those 
treating physicians.  He then referenced records from Dr. 
William Smith, Dr. Percy Goodman, and Dr. Stanley Jones.  
These records have, indeed, been obtained and associated with 
the veteran's claims folder.  Additionally, a statement by 
the veteran's representative, received in April 2004, stated 
that it appeared to the representative that the RO had 
obtained all of the necessary documents and followed the 
prescribed procedures deemed necessary by the Board's March 
2003 remand instructions.  The Board notes that the veteran's 
service medical records regarding his period of active duty 
are evidently unavailable from the National Personnel Records 
Center (NPRC), and are thought to have been destroyed in a 
fire in the early 1970's.  The Board is mindful that, in a 
case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the February 2004 
SSOC included the language of 38 C.F.R. § 3.159(b)(1).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The veteran maintains that service connection is warranted 
for a back disability.  Specifically, he states that his 
disability occurred as a result of an accident in 1956, while 
he was on active duty.  The veteran's service medical records 
are unavailable, presumably having been involved in a fire at 
the National Personnel Records Center (NPRC) during the early 
1970's.
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases are subject to presumptive 
service connection.  For example, arthritis is subject to 
presumptive service connection if it is manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.        

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The medical evidence in this case includes an August 1992 X-
ray report from Mid-Town Radiology which noted an impression 
of Grade I closed-arch spondylolisthesis at L4-L5 with 
associated degenerative disc disease and facet arthropathy.  
Degenerative disc disease of the lumbosacral junction was 
also noted.    

An August 1992 report from Dr. William Smith noted that the 
veteran hade been experiencing back pain of three years 
duration.  He was also noted to have pain in the left leg and 
some weakness in the left foot.  No impotence, numbness, or 
incontinence was noted.  The assessment was spondylolisthesis 
and left sciatica. 

An August 1992 report from Dr. Percy Goodman noted that the 
veteran stated that he had been having some pain in the lower 
part of the back for about two months.  He stated that the 
pain was generally worse when he stooped or bended.  The pain 
tended to radiate towards the side and not toward to the 
lower extremities.  It was noted that there was no history of 
any known injuries.  The assessment was "[p]robably low back 
strain."  

A March 1994 report from Dr. Percy Goodman noted that the 
veteran was having a bit more back pain than usual.  The 
assessment was low back pain, thought to be secondary to 
severe degenerative arthritis of the spine.  

A July 1994 note from Dr. William Smith stated that the 
veteran was having severe lumbar pain and bilateral leg pain.  
There was no numbness or incontinence.  The diagnosis was 
lumbar spondylolisthesis with sciatica.   

An operative report from Baptist Hospital noted that the 
veteran had an L4-L5 decompressive laminectomy on January 24, 
1995.  The pre-operative diagnosis was L4-L5 
spondylolisthesis with spinal stenosis centrally and 
laterally, as was the post-operative diagnosis.  
  
A September 1995 report from Dr. William Smith noted that the 
veteran presented complaining of pain in his back and left 
leg.  A November 1995 note reported that the veteran stated 
he felt a snap in his back occasionally.    

In an April 1996 low back questionnaire the veteran 
complained of back pain and left leg pain.  As to the onset, 
the veteran stated that it "started with leg pains" and 
that he had surgery on January 24, 1994, to remove bone 
spurs.  The veteran reported that he started having mild back 
pain again in April 1994, which he stated did not concern him 
at the time.  A review of the veteran's claims folder reveals 
that he actually underwent surgery on January 24, 1995, as is 
noted above.      

A May 20, 1998 letter from Dr. Stanley C. Jones stated that 
the veteran was a patient of his and that the veteran 
underwent a spinal fusion in March 1997.  He stated that the 
veteran initially responded well, but that in a recent 
follow-up pseudarthrosis was confirmed.  This refers to 
fusion failure where the veteran had bone-grafting 
implantation at one of the operative levels.  Dr. Jones 
stated that, as a result, the veteran continued to have pain 
in the low back and right sacroiliac area.  A report of the 
march 1997 operation listed the operative procedure as 
revision lumbar laminectomy with fusion, L4-L5, L5-S1.  The 
diagnosis was cartilage material compatible with nucleus 
pulposus at L3-4 and cartilage tissue compatible with nucleus 
pulposus at L4-5.        

An August 5, 1998 report from Dr. Jones stated that the 
veteran felt relieved from low back pain.  

Finally, a January 2004 VA treatment record noted chronic 
back pain.  The report noted that the veteran related it to 
an injury in service and that he had just learned to live 
with it.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a back disability as a result of his service.  It 
is clear that there is no medical evidence of record actually 
establishing that the veteran suffered back pain requiring 
treatment in service or that he sustained a back injury in 
service as he has attested.  The Board acknowledges that 
development and production of evidence has been difficult in 
this case, as no service medical records were located at the 
NPRC, possibly due to a fire at that facility in 1973.

The Board notes that the only evidence relevant to 
establishing the veteran's service medical history in this 
case was provided by the veteran himself, since there is no 
documentation of the events he has described as happening in 
the Army nearly 50 years ago.  Furthermore, the first 
evidence of a diagnosis of a back condition of record was in 
1992 for that disability, more than 30 years after service.  
This lengthy period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, when treated for the back condition in the 1990's, 
the medical history reported reflected a recent onset of back 
problems.  Certainly, no history of back problems dating back 
to the veteran's service was ever recorded.

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he is disabled, but 
also show some causal connection between his disability and 
the period of military service before VA is obligated to 
provide a medical examination or obtain a medical opinion.  
Here, the medical evidence does not show a causal connection 
between his back disability and his period of military 
service.  The record is devoid of a medical nexus opinion 
linking his back condition to his active service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a back condition that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
  
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



